Name: Council Regulation (EEC) No 451/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the intervention prices applicable in Spain to cereals and rice
 Type: Regulation
 Subject Matter: prices;  plant product;  Europe
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 53 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 451 /86 of 25 February 1986 fixing, for the 1985/86 marketing year, the intervention prices applicable in Spain to cereals and rice 1 March 1986 ; whereas it is therefore appropriate to include in them the monthly increases determined pur ­ suant to Article 6 of Regulation (EEC) No 2727/75 on the common organization of the market in cereals (') as last amended by Regulation (EEC) No 3768/85 (2) and pursuant to Article 7 of Regulation (EEC) No 1418/76 on the common organization of the market in rice, (3) as last amended by Regulation (EEC) No 3768/85 , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas the first paragraph of Article 68 of the Act of Accession provides that the prices to be applied in Spain before the first move towards price alignment are to be fixed, in accordance with the rules provided for in the common organization of the market, at a level cor ­ responding to that of prices fixed in Spain under the previous national system for a representative period to be determined ; whereas under Articles 111 and 117 of the Act this provision applies for cereals and rice to the intervention prices ; whereas , in accordance with the joint declarations attached to the Act, the prices for the 1985/86 marketing year should be used ; Whereas , pursuant to Article 394 of the Act, the prices fixed by this Regulation are to apply with effect from Article 1 For the period from 1 March 1986 until the end of the 1985/86 marketing years for the products concerned, the intervention prices applicable in Spain to cereals and rice shall be those set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1986 . For the Council The President G. BRAKS (0 OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2 ) OJ No L 362, 31 . 12 . 1985 , p. 8 . (3 ) OJ No L 166, 25 . 6 . 1976, p. 1 . No L 53/2 Official Journal of the European Communities 1.3.86 ANNEX Intervention price (') Monthly increase inMarch 1986 Price in March 1986 COMMON WHEAT, MAIZE Single intervention price DURUM WHEAT Intervention price BARLEY, SORGHUM Single intervention price RYE Intervention price RICE Intervention price for paddy rice 171,44 204,48 162,32 167,06 238,00 17,99 22,64 17,99 17,99 19,80 189,43 227,12 180,31 185,05 257,80 (') Intervention price at beginning of 1985/ 1986 marketing year.